



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Angelov, 2015 ONCA 659

DATE: 20150930

DOCKET: C59020

Laskin, Feldman and Simmons JJ.A.

BETWEEN

The Attorney General of Canada (On behalf of the
    United States of America)

Appellant

and

Simo Angelov

Respondent

Heather Graham, for the appellant

E. Chozik, for the respondent

Heard: February 4, 2015

On appeal from the discharge entered on June 20, 2014 by
    Justice Lois B. Roberts of the Superior Court of Justice, sitting without a
    jury, with written reasons dated July 8, 2014.

Laskin J.A.:

A.

Introduction

[1]

The United States applied to extradite the respondent Simo Angelov for
    his role in a fraudulent scheme to steal credit card data from three Automated
    Teller Machines (ATMs) in Akron, Ohio. The United States claimed that, at the
    beginning of May 2012, Angelov and three other men drove from Toronto to Akron.
    By using tape purchased at a local Home Depot store, they installed skimming
    devices on the ATMs at three branches of FirstMerit Bank in Akron.

[2]

After a hearing to decide whether Angelov should be committed for
    surrender to the United States, the extradition judge dismissed the
    application. She concluded that the evidence was insufficient to justify
    committal for two reasons. First, the evidence identifying Angelov as one of
    the men interacting with an ATM was manifestly unreliable. Second, the evidence
    did not show that Angelov had possession of any of the skimming devices or had knowledge
    of their purpose.

[3]

The United States appeals. It raises two issues:

(1)

Did the extradition judge misapply the test for committal?

(2)

Are the extradition judges conclusions on identification and on
    possession and knowledge unreasonable?

[4]

It is not necessary to answer the first question. This appeal turns on
    the second question. I would answer that question yes. The record of the case,
    which includes two supplemental records, sufficiently identified Angelov as one
    of the four men interacting with at least one of the ATMs. And from the
    evidence as a whole, one can reasonably infer that Angelov had both possession
    of the skimming devices and knowledge of their fraudulent purpose. Thus I would
    allow the appeal and order Angelovs committal into custody for surrender to
    the United States.

B.

Background

[5]

To put this issue in context, I will briefly review (a) the purpose of
    extradition proceedings and the standard for committal and (b) the
    corresponding Canadian offences for which the United States asked to extradite
    Angelov.

(a)

Extradition proceedings and the standard for committal

[6]

In
United States of America v. Ferras
, 2006 SCC 33, [2006] 2
    S.C.R. 77, McLachlin C.J. extensively discussed extradition proceedings and the
    standards to be applied by an extradition judge at a committal hearing.

[7]

At para. 21 of her reasons, she pointed out that extradition proceedings
    have two purposes: to foster efficient extradition where a case for extradition
    is made out, a purpose that requires a flexible, non-technical approach; and
    to protect individuals in Canada from deportation unless the requesting state
    has established at least a
prima facie
case that the person sought for
    extradition has committed the offence alleged.

[8]

Extradition proceedings have two phases: a judicial phase and a
    ministerial phase. At the judicial phase, the extradition judge decides whether
    the evidence tendered by the requesting state is sufficient for committal. If
    it is, then at the ministerial phase, the Minister of Justice decides whether
    to surrender to the requesting state the person sought for prosecution by that
    state. This appeal concerns the judicial phase.

[9]

The statutory standard for committal is set out in s. 29(1)(a) of the
Extradition
    Act
, S.C. 1999, c. 18:

29. (1) A judge shall order the committal of the
    person into custody to await surrender if

(
a
) in the case of a person sought for
    prosecution, there is evidence admissible under this Act of conduct that, had it
    occurred in Canada, would justify committal for trial in Canada on the offence
    set out in the authority to proceed and the judge is satisfied that the person
    is the person sought by the extradition partner

[10]

This
    standard has two branches  in short form:

·

Is there admissible evidence that would justify committal for
    trial in Canada?

·

Is the person before the court the person named in the record of
    the case and sought by the extradition partner?

[11]

The
    second branch must be established on a balance of probabilities: see
Danielson
    v. United States of America
, 2008 BCCA
519,
    243 C.C.C. (3d) 88,
Chiasson J.A.,
at
    para. 22. This second branch of s. 29(1)(a) is not in issue in these
    proceedings. Angelov was before the extradition judge and he was the person
    named in the record of the case and the person sought by the United States.

[12]

This
    appeal instead concerns the first branch of s. 29(1)(a): whether the record of
    the case contained admissible evidence of conduct that, had it occurred in
    Canada, would justify committal for trial in Canada on the offence set out in
    the authority to proceed.

[13]

Under
    the first branch of s. 29(1)(a), to order committal the extradition judge must
    determine whether the conduct described by the admissible evidence would
    justify committal for trial in Canada Evidence that would justify committal in
    Canada requires at least some evidence on every element of the parallel
    Canadian crime:
Ferras
, at para. 38.

[14]

In
    this courts judgment in
United States of America v. Thomlison
, 2007
    ONCA 42, 84 O.R. (3d) 161, leave to appeal refused, [2007] S.C.C.A. No. 179,
    which came after
Ferras
, Moldaver J.A. summarized the test for
    committal the extradition judge must apply, at para. 47:

To summarize, I am satisfied that if there is some evidence,
    that is available for trial and not manifestly unreliable, on every essential
    element of the parallel Canadian crime, upon which a jury properly instructed,
    could convict, the test for committal will have been met. In that regard, it
    matters not whether the case against the person sought is "weak" or
    whether the prospect for conviction "unlikely". The ultimate question
    of guilt or innocence is for the trial court in the foreign jurisdiction.

(b)

The authority to proceed and the corresponding Canadian charge

[15]

The
    United States sought Angelovs extradition to prosecute him for possession of
    an ATM skimming device. The authority to proceed signed on behalf of the
    Minister of Justice stipulates that the Canadian offence corresponding to the
    conduct alleged against Angelov in the United States is possession of
    instruments for copying credit card data or forging or falsifying credit cards,
    contrary to s. 342.01(1) of the
Criminal Code
, R.S.C. 1985, c. C-46
. That section
    states:

342.01
(1) Every
    person is guilty of an indictable offence and liable to imprisonment for a term
    of not more than 10 years, or is guilty of an offence punishable on summary
    conviction, who, without lawful justification or excuse, makes, repairs, buys,
    sells, exports from Canada, imports into Canada or possesses any instrument,
    device, apparatus, material or thing that they know has been used or know is
    adapted or intended for use

(
a
) in the copying
    of credit card data for use in the commission of an offence under subsection
    342(3)
; or

(
b
) in the forging or
    falsifying of credit cards. [Emphasis added.]

[16]

A
    person commits an offence under s. 342(3) where that person:

·

Fraudulently and without colour of right

·

Possesses, uses, traffics in or permits another person to use
    credit card data, including
personal authentication
    information

·

That would enable a person to use a credit card or to obtain the
    services that are provided by the issuer of a credit card to credit card
    holders.

[17]

Personal
    authentication information is defined in s. 342(4) of the
Criminal Code
as a personal identification number (commonly referred to as a PIN) that a
    credit card holder uses to authenticate his or her identity for that credit
    card.

C.

Are
    the extradition judges conclusions on identification and on possession and
    knowledge unreasonable?

(a)

The record of the case

[18]

In
    support of its request to extradite Angelov, the United States filed a
    certified record of the case and two certified supplemental records. Under s.
    33(5) of the Act, a record of the case includes any supplement added to it. The
    record of the case contained the following summary of the evidence against
    Angelov:

(i)

The trip

·

Angelov, together with three associates (Day, Halil, and Kharraz),
    drove from Toronto to Akron, Ohio, crossing the border at the Peace Bridge, in
    a white Ford Focus rented by Day.

·

The next day, May 3, Angelov and Day rented a room at the Radisson
    Inn in Copley, Ohio, about ten miles from Akron.

·

Surveillance video from a Home Depot store in Akron shows that at
    10:24 a.m. on May 3 Day and Halil purchased what appear to be multiple rolls of
    tape and Sharpie markers.

(ii)

ATM video surveillance and identification of Angelov

·

The FirstMerit surveillance video on May 3 records Angelov and
    his three associates interacting with ATMs at three bank branches: Portage
    Lakes, Fairlawn and Montrose.

·

Angelov is on the video at the Portage Lakes and Montrose
    branches.

·

The Portage Lakes video shows:

- From 10:59 to 11:00 a.m., and again from 11:03 to 11:05
    a.m., Day and Kharraz interact with a drive-through ATM

- At 3:11 p.m., Angelov and Halil interact with the same
    ATM for a short period of time

- No transactions took place during the times Day, Kharraz,
    Angelov, and Halil interacted with this ATM

·

The Montrose video shows:

- From 12:34 to 12:35 p.m., Day and Angelov are shown
    walking up to the drive-through ATM and interacting with it for a short period
    of time

- At 12:44 p.m., Halil drives up to the same ATM and Halil
    is seen interacting with it

- No transactions took place during the time these three
    men were seen interacting with this ATM

·

An FBI special agent (Cristin McCaskill) identified Angelov as
    the person interacting with the ATM at the Portage Lakes branch by comparing
    the photograph on his drivers licence with a still photograph from the surveillance
    video. On the basis of that comparison, she believes the still photograph to be
    a photograph of Angelov at the Portage Lakes branch ATM. The extradition judge concluded
    that this identification was manifestly unreliable. The United States
    challenges this conclusion on appeal.

(iii)

ATM skimming devices

·

On May 3, a criminal investigator with FirstMerit retrieved an
    ATM skimming device affixed by double-sided tape to the ATM at the Montrose
    branch.

·

Another FirstMerit employee discovered an ATM skimming device in
    the ATM at the Fairlawn branch.

·

A third ATM skimming device, similar in appearance to the two
    devices seized from the Montrose and Fairlawn branches, was found in a search
    of the Ford Focus.

·

Also found in the search was a plastic Home Depot bag containing
    three rolls of exterior mounting tape and a receipt for the purchase of two
    black Sharpie markers, one roll of masking tape, and three rolls of exterior
    mounting tape.

·

McCaskill will testify that an ATM skimming device, such as those
    seized in the investigation, is an instrument that can be used for copying
    credit card data and account data, including data from an ATM. The device looks
    like and fits over the ATMs legitimate card reader.

·

Miniature cameras were used to record the PINs entered by bank
    customers at the ATMs where skimming devices had been installed.

(b)

The extradition judges reasons for dismissing the application

[19]

The
    extradition judge gave thorough reasons for her decision. And she held that
    much of the evidence supported committal. At para. 36 of her decision, she summarized
    the evidence that supported committal:

Summarizing the evidence in the [record of the case], which is
    not manifestly unreliable, there is evidence on which a reasonable, properly
    instructed jury could find the following: Mr. Angelov travelled in the company
    of his three companions from Canada to the United States, crossing the border
    on May 2, 2012, at 11:52 a.m., in a white Ford Focus rented by Mr. Day and on
    which Mr. Halil was named as an additional driver; on May 3, 2012, at some
    time, Mr. Angelov attended at the FirstMerit Bank Portage Lakes branch,
    although no transaction took place; on May 3, 2012, at around 4:14 p.m., Mr.
    Angelov rented and paid for a hotel room in the Radisson Inn; and the white
    Ford Focus was found in the parking lot of the Radisson Inn.

[20]

And
    at para. 24, she held:

I am satisfied that there is sufficient evidence in the
    record of the case that a reasonable, properly instructed jury could find that
    the ATM skimming devices located in the FirstMerit Bank branches and in the
    glove compartment of the white Ford Focus are instruments for copying credit
    card data or forging or falsifying credit cards and that their insertion into
    the ATMs of the Montrose and Fairlawn bank branches was for those purposes.

[21]

Despite
    this evidence, the extradition judge dismissed the application to extradite
    Angelov for two reasons. First, she concluded that the purported
    identification of Mr. Angelov in the 3:11:05 p.m. Portage Lakes bank branch
    surveillance video is manifestly unreliable and cannot be considered in determining
    whether there is sufficient evidence to commit Mr. Angelov (at para. 29). In support
    of this conclusion, the extradition judge noted that the still photograph taken
    from the surveillance video, which McCaskill used to identify Angelov, was not
    even relied on by the Crown  presumably because of its poor quality.

[22]

Second,
    though the extradition judge accepted that Angelov, together with his three
    associates, was present at the Portage Lakes ATM, she concluded that mere
    presence is not sufficient to be used by a reasonable, properly instructed jury
    to find that Mr. Angelov had knowing possession of an ATM skimming device or
    that he participated in any way in the installation or removal of ATM skimming
    devices on any FirstMerit Bank branch (at para. 22).

[23]

The
    reasonableness of these conclusions is at the heart of this appeal. If they are
    unreasonable, this court is entitled to intervene.

(c)

Is the extradition judges conclusion that the evidence of
    identification was manifestly unreliable an unreasonable conclusion?

[24]

In
    determining whether to order committal under s. 29(1)(a) of the Act, the
    extradition judge must accept that the evidence in the certified record of the
    case is presumptively reliable:
Ferras
, at para. 52; see also

United
    States of America v. Anderson
, 2007 ONCA 84,
85 O.R. (3d) 380
, leave to appeal refused, [2007] S.C.C.A. No.
    159, at para. 31.

[25]

Still,
    as the extradition judge in this case recognized, [a] judge in an extradition
    hearing is no rubber stamp (at para. 5). The extradition judge may engage in
    a limited weighing of the evidence to determine whether it makes out a case in
    which a jury could convict. That limited weighing entitles an extradition judge
    to reject evidence that is manifestly unreliable or defective. As McLachlin
    C.J. said in
Ferras,
at para. 54: If the evidence is so defective or
    appears so unreliable that the judge concludes it would be dangerous or unsafe
    to convict, then the case should not go to a jury and is therefore not
    sufficient to meet the test for committal. Evidence that meets this high
    threshold of unreliability will rebut the presumption of reliability.

[26]

The
    extradition judge engaged in a limited weighing of the identification evidence and
    concluded it was too unreliable to be used to commit Angelov for extradition.
    Angelov submits that she did not err in concluding so. I do not accept his
    submission.

[27]

I
    do accept that, standing alone, McCaskills identification of Angelov from the
    still photograph of poor quality taken from the surveillance video at the
    Portage Lakes branch was, as the extradition judge said, manifestly
    unreliable. But that was not the only evidence of identification that
    McCaskill relied on. The unreliability of the identification evidence in the
    original record of the case was adequately cured by the evidence in the two
    supplemental records of the case. Indeed, McCaskill identified Angelov as one
    of the two men interacting with the ATM at the Portage Lakes branch at 3:11
    p.m. on May 3 in two separate ways.

·

McCaskill identified Angelov in a locker room photo by comparing
    the photo of him in the locker room with his photo on his drivers licence.
    Then she compared the locker room photo of Angelov with the surveillance video
    at the Portage Lakes branch.

·

McCaskill identified Angelov in a photo from surveillance at the
    Radisson Inn by comparing this surveillance photo with his photo on his
    drivers licence. Then she compared the Radisson Inn photo of Angelov with the
    surveillance video at the Portage Lakes branch.

[28]

The
    extradition judge refused to give effect to this identification evidence
    because in referring to the identification of Angelov from the locker room
    photo, the Radisson Inn photo, and the Portage Lakes branch surveillance video,
    para. 3 of the second supplemental record of the case stated:

FBI Special Agent Cristin McCaskill is expected to testify that
    she has watched the surveillance video from the Portage Lakes Branch ATM and
    that she believes ANGELOV, as he appears in the surveillance video and
in conjunction with all of the evidence obtained in
    this case
, is the same individual pictured on the left in the
    locker room photograph with Halil (Exhibit 2 to the SROC) and pictured on the
    left in the Radisson Inn surveillance photograph with DAY (Exhibit E to the
    original Record). [Emphasis added.]

[29]

The
    extradition judge was apparently concerned about the phrase in conjunction
    with all of the evidence in this case. At para. 34 of her reasons, she said:

If Agent McCaskill had seen Mr. Angelov interacting with the
    Portage Lakes bank branch ATM in the 3:11 p.m. Portage Lakes surveillance video
    or had seen him in the Montrose bank branch surveillance video, it would have
    been a simple thing to include her expected testimony to that effect in a
    further supplemental record of the case This was not done. As a result, there
    is no identification of Mr. Angelov as the person who appeared to be
    interacting with the ATM in the Portage Lakes bank branch surveillance video

[30]

Respectfully,
    this is a highly technical approach to the assessment of the evidence, an
    approach that the Supreme Court of Canada said in
Ferras
is to be
    avoided. The United States did not have to repeat the evidence contained in the
    original record of the case. The original record and the two supplemental
    records constitute the certified record of the case.

[31]

The
    original record states that the surveillance video from the Portage Lakes
    branch shows two men  Halil, and another man said to be Angelov  interacting
    with the ATM at 3:11 p.m. on May 3. The supplemental records of the case state
    that McCaskill has looked at this surveillance video and has compared it with
    the locker room and Radisson Inn photos of Angelov. On the basis of these
    comparisons, she believes that Angelov is the other man in the surveillance
    video. Especially bearing in mind the presumption of the reliability of
    evidence in the certified record of the case, McCaskills identification of
    Angelov is sufficiently reliable to justify his committal. The extradition
    judges conclusion that the identification of Angelov is manifestly unreliable
    is itself unreasonable.

(d)

Is the extradition judges conclusion that Angelov did not have
    possession of a skimming device or knowledge of its purpose an unreasonable conclusion?

[32]

The
    extradition judge accepted that Angelov was at the Portage Lakes ATM on May 3
    and that the skimming devices seized during the investigation were instruments
    of fraud. But she refused to draw the inference that Angelov had possession of
    these instruments and knew of their fraudulent purpose or that he participated
    in installing or removing any of them from a FirstMerit ATM. Angelov submits
    that her refusal to draw this inference was reasonable. In support of this
    submission, he points to the use throughout the record of the case of the vague
    verb interacting. Without more, Angelov contends it could plausibly mean an
    innocent attendance at an ATM.

[33]

Perhaps
    the United States could have chosen a better word than interacting. Even so,
    and even assuming one could plausibly infer Angelov alone among the four men
    who drove to Akron was not there to engage in wrongdoing, that inference is not
    available to the extradition judge. She herself recognized, at para. 10 of her
    reasons:

Where the evidence is capable of supporting more than one
    reasonable inference, the extradition judge must prefer the inference that
    supports the position of the extradition partner.

[34]

Although
    the extradition judge accepted this principle, she did not apply it. From all
    the circumstantial evidence in this case, it can reasonably be inferred that
    Angelov and his three associates drove to Ohio to carry out a fraudulent scheme
    of installing skimming devices on FirstMerit ATMs to steal credit card
    information from the banks customers. And it can also reasonably be inferred
    that, together with his associates, Angelov had these skimming devices in his possession
    and knew of their fraudulent purpose.

[35]

From
    the evidence that Angelov and Halil were briefly interacting with the Portage
    Lakes ATM in the afternoon of May 3, it can reasonably be inferred that they
    were removing, and therefore had in their possession, the skimming device
    installed by Day and Kharraz four hours earlier. It can also reasonably be
    inferred that this skimming device was the one later seized from the Ford Focus
    and that it was used to steal credit card data from customers of the bank. The reasonableness
    of these inferences is supported by the following evidence:

·

No business transactions took place when Day and Kharraz and then
    Angelov and Halil interacted with the Portage Lakes ATM on May 3.

·

The Portage Lakes ATM was the only machine Angelov and his
    associates returned to later in the day and interacted with again.

·

No skimming device was found at the Portage Lakes ATM. Skimming
    devices were, however, seized from the ATMs at the Montrose and Fairlawn branches.

·

The skimming devices seized from the ATMs at the Montrose and
    Fairlawn branches were similar in appearance to the device seized from the Ford
    Focus.

[36]

Thus,
    on all the evidence, one can reasonably infer that Angelov had possession of at
    least one skimming device, that he knew of its fraudulent purpose, and that he
    participated with his three associates in a scheme to steal credit card data,
    especially the PINs, of the banks customers. The extradition judges conclusion
    to the contrary was unreasonable.

D.

Conclusion

[37]

The
    extradition judges conclusion that the evidence and the record of the case did
    not support committal was unreasonable. I would allow the appeal, set aside the
    discharge granted by the extradition judge, and order that Simo Angelov be
    committed for surrender to the United States.

Released: September 30, 2015 (J.L.)

John Laskin J.A.

I agree. K. Feldman J.A.

I agree. Janet Simmons J.A.


